PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/631,003
Filing Date: 23 Jun 2017
Appellant(s): Thomson et al.



__________________
Thomas Hoxie
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 02/16/2021.

(1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated 10/14/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
	
I. 35 USC 103, over Cummins et al. in view of Maloney et al. and further in view of Fuge et al.

a.	Appellant argues that the data shown in the instant specification provides unexpected results sufficient to overcome the obviousness of the claimed composition.  Appellant alleges that the synergistic uptake of zinc from the addition of stannous pyrophosphate is unexpected. Appellant states, “the presence of stannous pyrophosphate with the amount that is currently claimed is unexpectedly causing an increase in zinc uptake that occurs in addition to the synergistic effect that may already be occurring with zinc oxide and zinc citrate” (p. 3).  
The Examiner disagrees.
It is well settled, “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than KSR v. Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Skraida v. A.G.Pro, 425 U.S. 273, 283 (1976)).
In this case the prior art, Cummins et al., teaches oral care compositions comprising a mixture of stannous salts, including stannous pyrophosphate, and zinc salts, including zinc citrate (see Abstract).  The combination is said to have “an improved antiplaque efficacy” (col. 1, lines 30-32).
Cummins et al. teaches a specific embodiment comprising 0.5% zinc citrate, 1.0% stannous pyrophosphate, and 1.1% monosodium fluorophosphates (Example E at col. 4).
In view of Maloney et al., the artisan would have reasonably expected a synergistic uptake of metal salts, e.g. zinc, from that embodiment insofar as it comprises a combination of zinc and stannous salts, each within the suitable concentration ranges disclosed by Maloney et al. (see p. 1, para. [0015]).  
Maloney et al. teaches combining first and second metal salts where first and second metal salts are selected from “a zinc salt, a stannous salt . . .”, wherein “the second metal salt is present in an amount effective to provide a synergistic increase in delivery of the metal ion of the first or second metal salt” (p. 1, para. [0003]). Maloney et al. further teaches, “the delivery or uptake is synergistically increased in the oral soft tissue” and “the delivery or uptake is synergistically increased in an oral cavity hard surface, e.g. a tooth” (p. 1, para. [0011]). “Stannous pyrophosphate” is recited therein as a stannous salt (p. 3, para. [0028]).
In view of this teaching, results showing increased uptake of a zinc salt from the presence of a stannous salt would not have been surprising.  
 In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.)
In this case, it is not inventive to discover the optimum or workable combinations of zinc and stannous salts for the synergistic increase in delivery of zinc and/or stannous salts. 
Even if Appellant’s showing provides unexpected results, those results must be compared to the results of the closest prior art. “When an article is said to achieve unexpected (i.e. superior) results, those results must logically be shown as superior compared to the results achieved with other articles. Moreover, an applicant relying on comparative tests to rebut a prima facie case of obviousness must compare his claimed invention to the closest prior art” (See MPEP 716.01(c) citing In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984)).  
Here, Appellant compares its inventive formulation to “control formulations which contain 0.454% SnF2 and 2.5% zinc lactate, but which do not contain stannous pyrophosphate” [emphasis added](instant Specification p. 21, Example 3).  However, Cummins et al. represents the closest prior art insofar as it teaches an embodiment comprising 1% stannous pyrophosphate, with zinc citrate and a fluoride compound.  

b.	Appellant argues that it has not been “demonstrated” that stannous pyrophosphate was a stannous salt that could be used to increase zinc uptake (p. 6).
As discussed above, Maloney et al. clearly teaches use of stannous salts for purposes of synergistic metal uptake, and stannous pyrophosphate is, in fact, a metal salt.  While the person having ordinary skill in the art is not an automaton, Maloney et al. provides only two specific examples stannous salts, i.e. stannous fluoride and stannous pyrophosphate.  The use of stannous pyrophosphate for the purpose of metal uptake would have been obvious. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/WALTER E WEBB/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        
Conferees:
/FREDERICK F KRASS/Supervisory Patent Examiner, Art Unit 1612                                                                                                                                                                                                        
/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a),